    Exhibit 10.3                            


AMENDMENT NO. 3
TO THE
BLUCORA, INC. 2016 EQUITY INDUCEMENT PLAN




This Amendment No. 3 to the Blucora, Inc. 2016 Equity Inducement Plan (this
“Amendment”), is adopted by action of the Board of Directors (the “Board”) of
Blucora, Inc., a Delaware corporation (the “Company”) to be effective as the
Effective Date (defined below). Terms used in this Amendment with initial
capital letters that are not otherwise defined herein shall have the meanings
ascribed to such terms in the Blucora, Inc. 2016 Equity Inducement Plan (the
“Inducement Plan”).


WHEREAS, Section 16.1 of the Inducement Plan permits the Board to amend the
Inducement Plan at any time;


WHEREAS, in order to have a consistent share usage application under the
Blucora, Inc. 2018 Long-Term Incentive Plan (the “2018 Plan”), which was
approved by the Company’s stockholders at the 2018 Annual Meeting of
Stockholders (the “Annual Meeting”), the Board desires to amend the Inducement
Plan to remove the substantially similar fungible share provision; and


WHEREAS, the Board hereby resolves that this Amendment be adopted and that the
Inducement Plan be amended as set forth herein, with such Amendment intended to
be effective on the date of the Annual Meeting, or such other date as determined
by an officer of the Company (such date, the “Effective Date”).


NOW, THEREFORE, in accordance with Section 16.1 of the Inducement Plan, the
Company shall hereby amend the Inducement Plan as of the Effective Date as
follows:


1.Section 4.3 of the Inducement Plan is hereby amended by deleting said section
in its entirety.


2.Except as expressly amended by this Amendment, the Plan shall continue in full
force and effect in accordance with the provisions thereof.


* * * * * * * *




1



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
as of March 31, 2020 by its President and Chief Executive Officer, pursuant to
prior action taken by the Committee.


 
BLUCORA, INC.
 
 
 
 
 
 
By:
 
 
 
Name:
Christopher W. Walters
 
 
Title:
President and Chief Executive Officer
 









Signature Page to the Amendment No. 3 to the
Blucora, Inc. 2016 Equity Inducement Plan

